Citation Nr: 0502181	
Decision Date: 01/28/05    Archive Date: 02/07/05

DOCKET NO.  03-08 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for residuals of frozen 
feet.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel







INTRODUCTION

The veteran had active service from November 1950 to October 
1952.

This appeal arises from a March 2002 rating decision by the 
Jackson, Mississippi Regional Office (RO) of the Department 
of Veterans' Affairs which denied service connection for 
residuals of frozen feet.  In February 2004, the Board 
remanded the veteran's claim for further development.

In January 2005, the Board received a motion, submitted by 
the veteran's representative, to advance this case on the 
Board's docket.  The motion to advance the appeal was 
granted.  Accordingly, the Board will proceed without further 
delay.


FINDING OF FACT

The veteran does not have residuals of frozen feet related to 
his military service.


CONCLUSION OF LAW

Residuals of frozen feet were not incurred or aggravated 
during the veteran's active service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Service Connection

The veteran argues that service connection is warranted for 
residuals of frozen feet.  Applicable law provides that 
service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  To 
establish service connection, there must be: (1) A medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 2 Vet. App. 247, 253 (1999).

The veteran asserts that he suffered a cold injury to his 
feet during basic training in Arkansas in 1951.  He reports 
that he sought treatment for his injury.  In support of his 
assertion, the veteran has submitted a certificate showing 
that he completed a basic training course from November 20, 
1950 through February 24, 1951.  In addition, the veteran has 
submitted an Internet report entitled, "The Top 25 Weather 
Events of the 20th Century in Arkansas."  The report shows 
that while the veteran was in basic training, Arkansas 
experienced a severe ice storm with temperatures reaching 10 
degrees below 0 in much of the state.  In addition, in 
November 2002, the veteran's wife submitted a statement to 
the RO saying that in February 1951, the veteran told her it 
was very cold while he was in basic training and his feet 
were frozen.  Finally, in May 2004, the veteran's friend 
submitted a statement to the RO saying that he was in basic 
training with the veteran.  The weather was very cold and the 
veteran suffered severe frostbite.  The veteran went on sick 
call and was placed on limited duty.  The veteran's friend 
also reported that he has remained close to the veteran until 
the present and his foot problems never improved. 

It is noted that there are no service medical records (SMRs) 
in the claims file with the exception of a separation 
examination showing no injuries.  The RO requested the 
veteran's SMRs from the National Personnel Records Center, 
but was informed that any records which might have been on 
file were destroyed in a fire in 1973.  The Board notes that 
the obligation to give the veteran the benefit of the doubt 
is heightened when the veteran's service medical records are 
presumed lost.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  Therefore, based on the lay testimony and evidence 
that the veteran's basic training coincided with a period of 
exceptionally low temperatures, the Board will concede that 
the veteran had a cold injury to his feet in service.  
However, because the veteran's separation examination does 
not show injuries, it is not clear that this injury had 
permanent effects.  

Although it appears the veteran had a cold injury in service, 
there is no credible medical evidence that the veteran has a 
current disability related to his service.  In March 2001, 
the veteran underwent a VA cold injury protocol examination.  
A nurse practitioner diagnosed the veteran with peripheral 
neuropathy and onchymycosis.  However, she did not provide an 
opinion as to the etiology of the veteran's condition.  In 
February 2004, the Board remanded the veteran's claim for a 
VA examination and etiological opinion.  After reviewing the 
veteran's claims file, the examiner diagnosed the veteran 
with peripheral neuropathy and concluded that it would be 
"sheer speculation" to determine that this condition is 
"as likely as not related to his instance of cold exposure 
in Arkansas in 1951."  The examiner noted:

	There are other etiological causes for 
peripheral neuropathy.  The veteran 
also has historically such as a past 
history of smoking, alcohol use, 
hypertension, and glucose intolerance.  
Any one of these or a combination of 
these can produce all of the above 
symptoms as well as physical findings.  
Therefore, to state that any one of the 
above including residuals of cold 
exposure is the major contributor to 
the neurological findings and symptoms 
would require sheer speculation.  There 
are no tests available to differentiate 
the etiologic agent responsible for 
peripheral neuropathy.

The Board has considered the veteran's written and hearing 
testimony, as well as his friend's statement that he incurred 
"severe frost bite" in service and remains disabled by this 
condition at this time.  However, neither the veteran's nor 
his friend's statements are competent evidence of a nexus 
between the current peripheral neuropathy and his service.  
Although lay evidence is acceptable to prove the occurrence 
of an injury during active duty or symptomatology over a 
period of time when such symptomatology is within the purview 
of or may be readily recognized by lay persons, lay testimony 
is not competent to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  The only credible medical opinion available to 
the Board is the May 2004 examination report.  In the report, 
the examiner diagnosed the veteran with peripheral neuropathy 
which could be related to a number of factors other than an 
in-service cold injury.  

The Board also notes that the veteran's first diagnosis of 
peripheral neuropathy came in 2001, approximately 49 years 
after separation from service.  In view of the lengthy 
period without treatment, there is no evidence of a 
continuity of symptomatology, even conceding a cold injury 
in service in 1951, and this weighs heavily against the 
claim.   See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  

The Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for 
residuals of frozen feet.  It follows that there is not 
such a balance of the positive evidence with the negative 
evidence to otherwise permit a favorable determination on 
this issue.  38 U.S.C.A. § 5107(b).  
 
II. VCAA

With the enactment of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-4 75, 114 Stat. 2096 (2000), 
there has been a change in the law applicable to veterans' 
claims for benefits.  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curium order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The law 
also included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA was implemented with the adoption 
of new regulations.  See 38 C.F.R. §§ 3.102, 3.159, and 
3.326(a) (2004).  

The Board finds that no further development is required.  
First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C. §§ 5102 and 
5103 (West 2002).  The appellant was notified in the RO's 
March 2002 decision that the criteria for entitlement to 
service connection for residuals of frozen feet had not been 
met.  This notice also informed the appellant of the reasons 
and bases for the RO's decision.  In April 2001, the veteran 
received notice of the VCAA and a description of what the 
evidence must show to establish entitlement to service 
connection.  In addition, the veteran received statements of 
the case which further described the standard for 
adjudicating his claim.  VA has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed.  

The Board concludes that the discussions in the RO decision, 
the VCAA letter, and SOCs sent to the appellant notified him 
of the information and evidence needed to substantiate the 
claim and complied with VA's notification requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the CAVC's decision in Pelegrini v. Principi, 18 
Vet. App. 112 (2004) held, in part, that the implementing 
regulation for VA's section 5103 notice requires language to 
the effect of "give us everything you've got pertaining to 
your claim(s)."  See 38 C.F.R. § 3.159(b)(1) (2004).  The 
Pelegrini Court also held that a section 5103 notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

In this case, the initial AOJ decision was made in March 
2002, after the veteran received VCAA notice in April 2001.  
The letter notified the veteran of VA's duty to develop his 
claim pursuant to the VCAA's provisions, to include the 
duties to develop for "all relevant evidence in the custody 
of a federal department or agency" and "private records and 
lay or other evidence."  The VCAA notice, combined with the 
statements of the case, clearly complies with the section 
5103 content requirements, to include 38 C.F.R. § 
3.159(b)(1).
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West 2002).  The RO has requested service medical 
records from the National Personnel Records Center (NPRC).  
However, as noted above, these records could not be obtained.  
In addition, the RO obtained the veteran's treatment records 
from VA facilities.  Finally, the veteran has been afforded 
VA examinations covering the disability in issue.  Therefore, 
another remand for still another medical examination or 
opinion is not necessary to decide the claim.  See 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2004); Wells v. 
Principi, 326 F.3d 1381, 1384 (Fed.Cir. 2003).  

Accordingly, the Board finds that there is no reasonable 
possibility that any further assistance would aid the veteran 
in substantiating this claim.  In the circumstances of this 
case, further development would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to notify and to 
assist the appellant in this case.


ORDER

Service connection for residuals of frozen feet is denied.



	                        
____________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


